DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are examined in the office action of which claims 1-2 were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, instant claim 1 requires the limitation of (Mn%)3 / S% > 6.7. In other words, it covers all values exceeding 6.7. However, instant claim 1 was amended with the limitation for a minimum amount of Sulphur “total content of P, S and B is 0.020 mass % or less and the content of S is 0.002 or more” (amendments emphasized). This means that the formulaic expression (Mn%)3 / S% can only have a maximum of 1687.5. Therefore, it is unclear how the claimed range of the instant claims that includes values higher than 1687.5 can be met thereby making the instant claim 1 and its dependents indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

List 1
Element
Instant Claims
(mass%)
NPL’1
(mass%)
C
0.25 – 0.45 
0.42
Si
0.01 – 1.20 
0.85
Mn
> 0 – 1.50
0.20 – 1.50 		claim 3, 5
0.44
Cr
2.0 – 5.5 
5.22
V
0.2 – 2.1 
1.04
Mo, W, Co
Claim 1: at least one of Mo: > 0 – 3.0, W: > 0 – 9.5 and Co: > 0 – 4.5
Claim 4, 6-8: at least one of Mo: 0.2 – 3.0, W: 0.5 – 9.5 and Co: 0.5 – 4.5
Mo: 1.50
P, B, S
total content of P, S and B is 0.020 mass % or less and 
the content of S is 0.002 or more
P: 0.01
S: 0.01
B: -
Total: 0.02
Fe + 
impurities
Balance
Balance







Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "SLM additive manufacture of H13 tool steel with conformal cooling and structural lattices" of Mazur (NPL’1) which is cited in IDS dated 01/27/2022 . 
Regarding claims 1-8, "SLM additive manufacture of H13 tool steel with conformal cooling and structural lattices" of Mazur (NPL’1) teaches Design and manufacture of high-value H13 tool steel for additive manufacture  and addresses several associated uncertainties “associated with the application of SLM to injection mould tool manufacture, in particular from H13/DIN 1.2344 steel as commonly used in injection moulds” {abstract, p. 508-509} and teaches a specific example, H13 Powder-measured in Table I, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy composition of the instant claims. The prior art further teaches “The particle size distribution consisted of D10 = 27.4 µm D50 =37.8 µm and D10 = 52.2 µm.” {p. 508: 3.1 SLM H13 tool steel processing parameters, 2nd paragraph} which lies within the claimed particle diameter range of the instant claims thereby anticipating the particle diameter ranges of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Regarding the claimed limitation of a) the total content of P, S and B is 0.020 mass% or less and b) (Mn%)3 / S% > 6.7, the sample of the prior art teaches that it has 0.44 Mn, 0.01 S, 0.01 P and no B which means that the values from the formulaic expression of the sample of the prior art would be a) 0.020 for the total content of P, S and B  and b) 8.5184 for (Mn%)3 / S% thereby reading on the ranges of the instant claimed formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/27/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733